DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments regarding claims 1 – 12, 14 – 18, and 20, filed 22 March 2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The drawing objections have been withdrawn showing Figures 15 – 17 are “Prior Art”.
The 35 U.S.C. 101 rejections have been withdrawn due to applicant’s amendments.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 7, 8, 10, 12, 14, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (US 2017/176193) in view of Aoki (JP 2015/210626).  
Regarding independent claim 1, Chau teaches a centerline simplification device for simplifying centerlines of passages that are movable regions in an indoor space (Figure 11; paragraph 46: navigable space may include indoor spaces), the centerline simplification device comprising a processor (Figure 11: Processor 800) configured to execute a method comprising: 
receiving a set of centerlines of passages inside the indoor space (Figure 7: center segments and nodes for the polygon of an indoor space); and 
iteratively processing (paragraph 78: the steps of Figure 12 may be repeated): 
 deleting a centerline from the set of centerlines based at least on a relative location of the centerline to another centerline of the set of centerlines (paragraph 54: certain edges may be combined into a single edge, and likewise, certain vertices may be removed or combined, and an edge preserving smoothing process may be used to remove or straighten sections or segments using a tolerance level, wherein the tolerance level may be a length or distance measurement between adjacent components of the polygon, for examples that redundant data, duplicate edges, edges with angles close to 180 degrees or 360 degrees within the tolerance level are removed, replaced, or combined, respectively); 
correcting remaining centerlines of the set of centerlines (paragraph 78: the steps of Figure 12 may be repeated).  
Chau does not expressly disclose determining whether to stop the iteratively processing based on the number of the remaining centerlines or a number of vertices connecting the remaining centerlines, however Chau does disclose steps of Figure 12 may be repeated or skipped (paragraph 78).  Aoki discloses indoor map comprising a network defined by a link Ln and a node Pn (paragraph 39 and Figure 3), wherein deleting every other node, or adjusting or changing the thinning rate of the node based on, for example, a predetermined threshold value for how small the angles Ɵ1, Ɵ2, and the like are smaller than 180 degrees (paragraph 74), and step S609-4, the unprocessed node candidate presence/ absence determination unit 105 - 8-6 moves the center of processing to the unconnected node, and returns to step S609-1 to continue the network data creation process similarly (paragraph 64), else when there is no unconnected node (), the process ends (End) (paragraph 63).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Chau's system to iteratively process remaining unprocessed center segments until the are no remaining unprocessed center segments, as taught by Aoki.  One would be motivated to do so because this would help prevent repeatedly processing the same data thus saving CPU processing time and resources.  

Regarding claims 7 and 8, claims 7 and 8 are similar in scope as to claim 1, thus the rejections for claim 1 hereinabove are applicable to claims 7 and 8.  Chau teaches a network data generation system (Figure 11: Server 125) comprising: a network data generation device configured to generate network data including links representing the passages and nodes that are starting or end points of the links based on the simplified centerlines (paragraph 54: the server 125 may use tolerances or thresholds to generate or adjust the polygon 410; paragraph 72: the server 125 generates a routing graph from the destinations 810, the destination segments 910, the center segments, and any intersections generated between segments).  Chau teaches a non-transitory computer-readable storage medium that stores a program for causing a computer to function as each included a centerline simplification device for simplifying centerlines of passages that are movable regions in an indoor space (paragraph 113).  

Regarding dependent claim 2, Chau does not expressly disclose wherein the iteratively processing includes deleting the centerline corresponding to the longest side of a closed polygon defined by at least three centerlines of the set of centerlines, however Chau does disclose sets of duplicate edges (closer to each other than the tolerance) may be replaced by a single edge (paragraph 54).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Chau's system to achieve a predictable result by deleting the longest centerline when there’s a duplicate edges by trying finite routing paths where the duplicate edges happen to be the longest centerline and the result would have been predictable.  

Regarding claims 10 and 16, claims 10 and 16 are similar in scope as to claim 2, thus the rejections for claim 2 hereinabove are applicable to claims 10 and 16.  

Regarding dependent claim 4, Chau teaches wherein the iteratively processing includes: 
identifying a vertex connected to two centerlines among vertices of the remaining centerlines, connecting vertices, opposite the identified vertex, of the two centerlines by a straight line, and deleting the two centerlines and newly adding the straight line (paragraph 54: sets of duplicate edges (closer to each other than the tolerance) may be replaced by a single edge; paragraph 54: certain edges may be combined into a single edge, and likewise, certain vertices may be removed or combined) when the straight line does not cross a boundary of a passage in the indoor space (paragraph 61: arcs that intersect the polygon 410 are removed as the intersecting arcs are not useful to a link node routing graph, thus any process performed are arcs/lines that do not intersect boundaries).  

Regarding claims 12 and 18, claims 12 and 18 are similar in scope as to claim 4, thus the rejections for claim 4 hereinabove are applicable to claims 12 and 18.  

Regarding dependent claim 6, Chau teaches wherein the centerline is a continuous line which is generated using re-entrant vertices that are elements included in two-dimensional vector data and which do not cross a boundary of a passage in the indoor space and include a plurality of straight lines (paragraphs 70, 71 and Figures 8, 9: destinations 810 operating as nodes and destination segments are generated from the destinations 810 to the center segments).

Regarding claims 14 and 20, claims 14 and 20 are similar in scope as to claim 6, thus the rejections for claim 6 hereinabove are applicable to claims 14 and 20.  

Claims 3, 9, 11, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (US 2017/176193) in view of Becker et al. (US 2016/0123756).   
Regarding dependent claim 9, Chau does not expressly disclose wherein the centerline simplifier deletes a centerline including a dead end point which is an end of the centerline if a straight line connecting the dead end point and an end, opposite the centerline including the dead end point, of another centerline connected to the centerline including the dead end point.  Becker discloses detecting dead ends that depart from the overall route and eliminate the dead end routes (paragraphs 48 and 54).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Chau's system to detect and eliminate dead end points in routes.  One would be motivated to do so because this would help reduce potential erroneous trace points that deviate from known routes.  The combination of Chau’s and Becker’s systems teaches another centerline does not cross a boundary of a passage in the indoor space (paragraph 61: arcs that intersect the polygon 410 are removed as the intersecting arcs are not useful to a link node routing graph, thus any process performed are arcs/lines that do not intersect boundaries).

Regarding claim 15, claim 15 are similar in scope as to claim 9, thus the rejections for claim 9 hereinabove are applicable to claim 15.  

Regarding dependent claim 3, Chau teaches wherein the iteratively processing includes deleting the centerline including a dead end point which is an end of the centerline when a straight line connecting the dead end point and an end, opposite the centerline including the dead end point, of another centerline connected to the centerline including the dead end point.  Becker discloses detecting dead ends that depart from the overall route and eliminate the dead end routes (paragraphs 48 and 54).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Chau's system to detect and eliminate dead end points in routes.  One would be motivated to do so because this would help reduce potential erroneous trace points that deviate from known routes.  The combination of Chau’s and Becker’s systems teaches another centerline does not cross a boundary of a passage in the indoor space (paragraph 61: arcs that intersect the polygon 410 are removed as the intersecting arcs are not useful to a link node routing graph, thus any process performed are arcs/lines that do not intersect boundaries).

Regarding claims 11 and 17, claims 11 and 17 are similar in scope as to claim 3, thus the rejections for claim 3 hereinabove are applicable to claims 11 and 17.  

Allowable Subject Matter
Claims 5, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art 2612